 

Exhibit 10.2

 

THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED, (II) SUCH SECURITIES ARE SOLD PURSUANT TO RULE 144(K), OR (III) THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT
SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT
OF 1933.

 

6% CONVERTIBLE NOTE

 

US$                    

  December 21, 2004

 

FOR VALUE RECEIVED, Velocity Express Corporation, a Delaware corporation (the
“Company”), hereby unconditionally promises to pay to the order of
                             (the “Holder”), having an address at
                            , at such address or at such other place as may be
designated in writing by the Holder, or its assigns, the aggregate principal sum
of                              United States Dollars ($                    ),
together with interest from the date set forth above on the unpaid principal
balance of this Note outstanding at a rate equal to six percent (6.0%) (computed
on the basis of the actual number of days elapsed in a 360-day year) per annum,
compounding annually, and continuing on the outstanding principal until this 6%
Convertible Note (the “Note”) is converted into Series M Preferred Stock as
provided herein or indefeasibly and irrevocably paid in full by the Company.
Subject to the other provisions of this Note, the principal of this Note and all
accrued and unpaid interest hereon shall mature and become due and payable on
the earlier of (i) April 30, 2005 or (ii) the date on which the Company’s
stockholders vote not to approve the conversion of this Note (the earlier of
such dates, the “Stated Maturity Date”). Except as provided herein, all payments
of principal and interest by the Company under this Note shall be made in United
States dollars in immediately available funds to an account specified by the
Holder.

 

From and after the Stated Maturity Date, all amounts due and owing under this
Note shall automatically, and without action by any party hereto, bear interest
at an annual rate of nineteen percent (19%). In no event shall any interest
charged, collected or reserved under this Note exceed the maximum rate then
permitted by applicable law and if any such payment is paid by the Company, then
such excess sum shall be credited by the Holder as a payment of principal.

 

The obligations of the Company under this Note are secured by security interests
in certain collateral granted by the Company pursuant to the terms of a Security
Agreement of even date herewith.

 

1. Definitions. Unless otherwise defined herein, capitalized terms used herein
have the respective meanings ascribed thereto in the Purchase Agreement. Unless
the context otherwise requires, when used herein the following terms shall have
the meaning indicated:

 

“Amendment” has the meaning set forth in Section 5(a).

 



--------------------------------------------------------------------------------

“BET” means BET Associates, L.P.

 

“Business Day” other than a Saturday or Sunday, on which banks in New York City
are open for the general transaction of business.

 

“Certificate of Designations” means the Certificate of Designation of
Preferences and Rights of Series M Convertible Preferred Stock attached as
Exhibit A to the Purchase Agreement.

 

“Change of Control” means, at any time (i) any Person or any Persons acting
together that would constitute a “group” for purposes of Section 13(d) under the
Exchange Act, or any successor provision thereto, shall acquire beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act, or any
successor provision thereto) (excluding TH Lee Putnam Ventures, L.P. and its
Affiliates) in a single transaction or a series of related transactions, of more
than 50% of the aggregate voting power of the Company; or (ii) the Company
merges into or consolidates with any other Person, or any Person merges into or
consolidates with the Company and, after giving effect to such transaction, the
stockholders of the Company immediately prior to such transaction own less than
50% of the aggregate voting power of the Company or the successor entity of such
transaction; or (iii) the Company sells or transfers its assets, as an entirety
or substantially as an entirety, to another Person; or (iv) any “change of
control” or similar event under any loan agreement, mortgage, indenture or other
agreement relating to any indebtedness for borrowed money of the Company shall
occur; or (v) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors (together with any
new directors whose election by the shareholders of the Company was proposed by
a vote of the majority of directors of the Company then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors then in office.

 

“Common Stock” shall mean the Common Stock, par value $0.004 per share, of the
Company, and any securities into which the Common Stock is hereafter
reclassified.

 

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument (but excluding options or warrants with an exercise price of
$0.51 or more) that are at any time convertible into or exchangeable for, or
otherwise entitle the holder thereof to receive, Common Stock.

 

“Company” shall have the meaning ascribed to such term in the first paragraph
herein.

 

“Conversion Date” has the meaning set forth in Section 5(a).

 

“Conversion Price” shall mean such price per share determined as follows:
$.0737, multiplied by a fraction, the numerator of which shall be the number of
shares of the Company’s Common Stock, on a fully-diluted, as-converted basis
(including Common Stock and Common Stock Equivalents) existing as of the date of
this Note, and the denominator of which shall be the number of shares of the
Company’s Common Stock, on a fully-diluted, as-converted basis (including Common
Stock and Common Stock Equivalents) existing as of the Conversion Date.

 

-2-



--------------------------------------------------------------------------------

“Designated Event Repurchase Date” has the meaning set forth in Section 4(a).

 

“Designated Event Repurchase Notice” has the meaning set forth in Section 4(c).

 

“Designated Event Repurchase Price” has the meaning set forth in Section 4(a).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Event of Default” shall have the meaning ascribed to such term in Section 6
herein.

 

“Holder” shall have the meaning ascribed to such term in the first paragraph
herein.

 

“Intercreditor Agreement” means the Intercreditor and Subordination Agreement,
dated as of November 26, 2003, among BET, the Company, Velocity Express, Inc.
and Fleet Capital Corporation.

 

“Investors” shall have the meaning ascribed to such term in the Purchase
Agreement.

 

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any of the foregoing).

 

“Note” shall have the meaning ascribed to such term in the first paragraph
herein.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Purchase Agreement” shall mean the Purchase Agreement, dated as of December 21,
2004, and as that agreement may be amended from time to time, by and among the
Company and the Investors.

 

“Registration Rights Agreement” shall mean the Registration Rights Agreement,
dated as of December 21, 2004, and as that agreement may be amended from time to
time, by and among the Company and the Investors.

 

“Series M Preferred Stock” means the Series M Convertible Preferred Stock, par
value $0.004 per share, of the Company having the relative rights, preferences
and designations set forth in the Certificate of Designations.

 

“Stated Maturity Date” shall have the meaning ascribed to such term in the first
paragraph herein.

 

“Stockholder Approvals” means the approval of the Proposals (as defined in the
Purchase Agreement) by the stockholders of the Company in accordance with
applicable law and the applicable requirements of any stock exchange or market
on which the Common Stock is traded or quoted.

 

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting

 

-3-



--------------------------------------------------------------------------------

interests, 50% or more of the equity interests of which) is owned directly or
indirectly by such first Person.

 

2. Purchase Agreement. This Note is one of the several 6% Convertible Notes of
the Company issued pursuant to the Purchase Agreement. This Note is subject to
the terms and conditions of, and entitled to the benefit of, the provisions of
the Purchase Agreement. This Note is transferable and assignable to any person
to whom such transfer is permissible under the Purchase Agreement and applicable
law. The Company agrees to issue from time to time a replacement Note in the
form hereof to facilitate such transfers and assignments. In addition, after
delivery of an indemnity in form and substance reasonably satisfactory to the
Company, the Company also agrees to promptly issue a replacement Note if this
Note is lost, stolen, mutilated or destroyed.

 

3. No Right of Prepayment or Redemption. This Note shall not be prepayable or
redeemable by the Company prior to the Stated Maturity Date.

 

4. Repurchase of the Note at the Option of the Holder Upon Certain Events.

 

If a Change of Control occurs, this Note shall be purchased by the Company, at
the option of the Holder thereof, at a cash purchase price (the “Designated
Event Repurchase Price”) equal to the greater of (A) the amount that the Holder
of this Note would have received had the principal of this Note and all accrued
interest thereon been converted into Series M Preferred Stock and such shares of
Series M Preferred Stock been converted into Common Stock immediately prior to
the Change of Control; provided, however, that this clause (A) would only apply
to a Change of Control of the type specified in clauses (i), (ii) and (iii) of
the definition of “Change of Control”; or (B) 101% of the principal amount of
this Note, plus accrued and unpaid interest to, but not including, the date that
is ten (10) days following the date of the notice of a Change of Control
delivered by the Company pursuant to clause (b) below (the “Designated Event
Repurchase Date”), in each case subject to satisfaction by or on behalf of the
Holder of the requirements set forth in clause (c) below.

 

(a) No later than one (1) Business Day after the occurrence of a Designated
Event, the Company shall give written notice thereof to the Holder, which notice
shall include a form of repurchase notice to be completed by the Holder and
shall (i) state briefly, the events causing a Change of Control and the date of
such Change of Control, (ii) specify the Designated Event Repurchase Price and
(iii) the Designated Event Repurchase Date.

 

(b) The Holder may exercise its rights specified in this Section 4 upon delivery
to the Company of (i) a written notice of purchase (a “Designated Event
Repurchase Notice”) to the Company at any time on or prior to 5:00 p.m., New
York time, on the Designated Event Repurchase Date stating the portion of the
Note which the Holder will deliver to be purchased, which portion must be in
principal amounts of $1,000 or an integral multiple of $1,000, and irrevocably
agreeing that such principal amount of the Note shall be purchased by the
Company as of the Designated Event Repurchase Date and (ii) this Note.

 

(c) In the event that this Note is repurchased in part, upon surrender of this
Note, the Company shall execute and deliver to the Holder a new Note equal in
principal amount to the unpurchased portion of the Note surrendered.

 

-4-



--------------------------------------------------------------------------------

5. Conversion.

 

(a) Prior to receipt of the Stockholder Approvals, this Note shall not be
convertible. Following receipt of the Stockholder Approvals, this Note shall
automatically and with no action on the part of the Holder convert into fully
paid and nonassessable shares of Series M Preferred Stock upon satisfaction of
the requirements of this Section 5. Promptly upon receipt of the Stockholder
Approvals, but in no event more than two (2) Business Days thereafter, the
Company shall file the Certificate of Designations and an appropriate amendment
to the Company’s Certificate of Incorporation to effect the Capital Increase
(the “Amendment”), which, by their terms, shall become effective upon filing
with the Secretary of State of Delaware. Upon the effectiveness of the
Certificate of Designations and the Amendment, the Company shall notify the
Holder of such effectiveness. Within one (1) Business Day after the Certificate
of Designations and the Amendment become effective, the Company shall deliver to
the Holder (i) evidence that the Conversion Shares (as defined in the
Certificate of Designations) have been approved for listing on the Nasdaq
SmallCap Market upon official notice of issuance, (ii) an opinion of counsel to
the Company, in form and substance reasonably acceptable to the Holder and
addressing the status of the Series M Preferred Stock and such other legal
matters as the Holder may reasonably request and (iii) updates of the
certificates delivered by the Company pursuant to Section 6.1(h) and (i) of the
Purchase Agreement. The date on which all of such deliveries are made is
hereinafter referred to as the “Conversion Date”. On the Conversion Date, this
Note and all interest accrued thereon shall be automatically converted into such
number of fully paid and nonassessable shares of Series M Preferred Stock as is
obtained by: (i) adding (A) the principal amount of this Note and (B) the amount
of any accrued but unpaid interest on this Note and (ii) dividing the result
obtained pursuant to clause (i) above by the Conversion Price then in effect.

 

(b) Promptly after the Conversion Date, the Holder of this Note shall deliver
this Note to the Company (or, in lieu thereof, an appropriate lost security
affidavit in the event this Note shall have been lost or destroyed) to the
Company at its principal office (or such other office or agency of the Company
as the Company may designate by notice in writing to the Holder), together with
a statement of the name or names (with address) in which the certificate or
certificates for shares of Series M Preferred Stock shall be issued. Promptly
following the surrender of this Note (receipt of the written notice referred to
in Section 5(a) above and surrender of this Note (or, in lieu thereof, delivery
of an appropriate lost security affidavit in the event this Note shall have been
lost or destroyed) as aforesaid, but in no event more than three (3) Business
Days thereafter, the Company shall issue and deliver, or cause to be issued and
delivered, to the Holder, registered in such name or names as the Holder may
direct in writing, a certificate or certificates for the number of whole shares
of Series M Preferred Stock issuable upon the conversion of this Note. To the
extent permitted by law, such conversion shall be deemed to have been effected,
and the Conversion Price shall be determined, as of the close of business on the
Conversion Date, and at such time, the rights of the Holder shall cease with
respect to the Note being converted, and the Person or Persons in whose name or
names any certificate or certificates for shares of Series M Preferred Stock
shall be issuable upon such conversion shall be deemed to have become the holder
or holders of record of the shares represented thereby.

 

-5-



--------------------------------------------------------------------------------

(c) No fractional shares shall be issued upon any conversion of this Note into
Series M Preferred Stock. If any fractional share of Series M Preferred Common
Stock would, except for the provisions of the first sentence of this Section
5(c), be delivered upon such conversion, the Company, in lieu of delivering such
fractional share, shall pay to the Holder an amount in cash equal to the
Liquidation Amount (as defined in the Certificate of Designations) multiplied by
such fractional share amount.

 

(d) Prior to the earlier of (i) the Stated Maturity or (ii) the Conversion Date,
the Company shall not and shall not agree to or obligate itself to effect or
approve any issuance of its capital stock (other than with respect to
Convertible Securities which are outstanding prior to the date hereof (provided
such Convertible Securities are not amended after the date hereof)), stock
split, reverse stock split, stock dividend or other reclassification or
combination of any class or series of its capital stock.

 

(e) Prior to the Conversion Date, the Company shall not take any action or agree
or obligate itself to take any action that would require the approval of the
holders of the Series M Preferred Stock pursuant to Section 6 of the Certificate
of Designations if such Certificate of Designations were in effect.

 

6. Event of Default. The occurrence of any of following events shall constitute
an “Event of Default” hereunder:

 

(a) the failure of the Company to make any payment of principal on this Note
when due, whether at maturity, upon acceleration or otherwise;

 

(b) the failure of the Company to make any payment of interest on this Note, or
any other amounts due under the Purchase Agreement or the other Transaction
Documents (other than the Consents and Waivers), whether at maturity, upon
acceleration or otherwise, and such failure continues for more than five (5)
days;

 

(c) the Company and/or its Subsidiaries fail to make a required payment or
payments on indebtedness for borrowed money of Five Hundred Thousand United
States Dollars ($500,000) or more in aggregate principal amount and such failure
continues for more than ten (10) days; provided, however, that no Event of
Default under this Section 6(c) shall occur as a result of Borrower not making a
principal payment due on the Subordinated Obligations (as defined in the
Intercreditor Agreement) on either January 31, 2005 or April 30, 2005 to the
extent such payment is prohibited by Section 2.2(b) of the Intercreditor
Agreement, even if BET attempts to claim that such occurrence is an “Event of
Default” under the Subordinated Loan Documents (as defined in the Intercreditor
Agreement);

 

(d) there shall have occurred an acceleration of the stated maturity of any
indebtedness for borrowed money of the Company or its Subsidiaries of Five
Hundred Thousand United States Dollars ($500,000) or more in aggregate principal
amount (which acceleration is not rescinded, annulled or otherwise cured within
ten (10) days of receipt by the Company or a Subsidiary of notice of such
acceleration);

 

(e) the Company makes an assignment for the benefit of creditors or admits in
writing its inability to pay its debts generally as they become due; or an
order, judgment or

 

-6-



--------------------------------------------------------------------------------

decree is entered adjudicating the Company as bankrupt or insolvent; or any
order for relief with respect to the Company is entered under the Federal
Bankruptcy Code or any other bankruptcy or insolvency law; or the Company
petitions or applies to any tribunal for the appointment of a custodian,
trustee, receiver or liquidator of the Company or of any substantial part of the
assets of the Company, or commences any proceeding relating to it under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction; or any such petition or
application is filed, or any such proceeding is commenced, against the Company
and either (i) the Company by any act indicates its approval thereof, consents
thereto or acquiescence therein or (ii) such petition application or proceeding
is not dismissed within sixty (60) days;

 

(f) a final, non-appealable judgment which, in the aggregate with other
outstanding final judgments against the Company and its Subsidiaries, exceeds
Five Hundred Thousand United States Dollars ($500,000) shall be rendered against
the Company or a Subsidiary and within sixty (60) days after entry thereof, such
judgment is not discharged or execution thereof stayed pending appeal, or within
sixty (60) days after the expiration of such stay, such judgment is not
discharged;

 

(g) any Lien created by the Security Agreement shall at any time not constitute
a valid and perfected Lien on the collateral intended to be covered thereby (to
the extent perfection by filing, registration, recordation or possession is
required herein or therein) in favor of the Investors free and clear of all
other Liens, except for Liens securing Senior Debt and Liens permitted by the
Senior Debt or, except for expiration or termination in accordance with its
terms, the Security Agreement shall for whatever reason be terminated or cease
to be in full force and effect, or the enforceability thereof shall be contested
by the Company;

 

(h) the Company is in breach of the requirements of Section 7.9 of the Purchase
Agreement or Sections 5(d) or 5(e) hereof;

 

(i) any representation or statement of fact made in the Purchase Agreement or
furnished to the Holder at any time by or on behalf of the Company proves to
have been false in any material respect when made or furnished;

 

(j) the Company fails to observe or perform in any material respect any of its
covenants contained in the Purchase Agreement or any other Transaction Document
(other than the Consents and Waivers) (other than any failure which is covered
by Section 7(a), (b) or (h)), and such failure continues for thirty (30) days
after receipt by the Company of notice thereof; or

 

(k) the Company fails to obtain the Stockholder Approvals on or prior to the
Stated Maturity Date.

 

Upon the occurrence of any such Event of Default all unpaid principal and
accrued interest under this Note shall become immediately due and payable (A)
upon election of the Holder, with respect to (a) through (d) and (f) through
(k), and (B) automatically, with respect to (e). Upon the occurrence of an Event
of Default, the Holder shall have the right to exercise any other right, power
or remedy as may be provided herein or in the Security Agreement or as may be
provided at law or in equity.

 

-7-



--------------------------------------------------------------------------------

7. No waiver. No delay or omission on the part of the Holder in exercising any
right under this Note shall operate as a waiver of such right or of any other
right of the Holder, nor shall any delay, omission or waiver on any one occasion
be deemed a bar to or waiver of the same or any other right on any future
occasion.

 

8. Amendments in Writing. None of the terms or provisions of this Note may be
excluded, modified or amended except by a written instrument duly executed by
the Holder and the Company expressly referring to this Note and setting forth
the provision so excluded, modified or amended.

 

9. Waivers. The Company hereby forever waives presentment, demand, presentment
for payment, protest, notice of protest, notice of dishonor of this Note and all
other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note.

 

10. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Note
shall be governed by, and construed in accordance with, the internal laws of the
State of New York, without reference to the choice of law provisions thereof.
The Company and, by accepting this Note, the Holder, each irrevocably submits to
the exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Note and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under the Purchase Agreement. The Company and, by
accepting this Note, the Holder, each irrevocably consents to the jurisdiction
of any such court in any such suit, action or proceeding and to the laying of
venue in such court. The Company and, by accepting this Note, the Holder, each
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE
HOLDER HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS NOTE AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY
AS TO THIS WAIVER.

 

11. Costs. If action is instituted to collect on this Note, the Company promises
to pay all costs and expenses, including reasonable attorney’s fees, incurred in
connection with such action.

 

12. Notices. All notices hereunder shall be given in writing and shall be deemed
delivered when received by the other party hereto at the address set forth in
the Purchase Agreement or at such other address as may be specified by such
party from time to time in accordance with the Purchase Agreement.

 

13. Successors and Assigns. This Note shall be binding upon the successors or
assigns of the Company and shall inure to the benefit of the successors and
assigns of the Holder.

 

-8-



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

-9-



--------------------------------------------------------------------------------

VELOCITY EXPRESS CORPORATION

By:        

Name:

   

Title:

 

-10-